Citation Nr: 0815660	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  00-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service from December 1977 to March 
1978, and from July 1979 to May 1986.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 1999 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland that, in part, denied an increased evaluation for 
the appellant's service-connected lumbar spine disability.

The most recent Board action on this case occurred in May 
2006; at that time the Board denied the appellant's claim of 
entitlement to an evaluation in excess of 20 percent for his 
low back disability.  The appellant then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In September 2007, the parties 
filed a Joint Motion for Remand.  A September 2007 Order of 
the Court granted the Joint Motion and vacated the Board's 
decision.  The issue on appeal was remanded for 
readjudication pursuant to the provisions of 38 U.S.C.A. 
§ 7252(a).

In November 2001, a hearing was conducted at the Board in 
Washington, DC before a Veterans Law Judge who was designated 
by the Chairman to conduct that hearing pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  

The Veterans Law Judge who conducted the November 2001 
hearing is no longer employed at the Board.  In February 
2006, the Board sent a letter to the appellant to notify him 
of this and of his right to another Board hearing pursuant to 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.707.  In March 2006, 
the appellant responded and stated that he did not want to 
have another hearing before a Veterans Law Judge.  Therefore, 
as there is no outstanding hearing request, the case is ready 
for review.

The Board notes that the appellant's claim for service 
connection for a right knee disorder was remanded by the 
Board in March 2005.  The matter has not been returned to the 
Board and, therefore, is not before the Board at this time.

The Board also notes that the appellant, in an August 2007 
written statement, indicated that he wanted an increased 
rating for his skin disability.  The matter is REFERRED to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has remanded this appeal for readjudication pursuant 
to the provisions of 38 U.S.C.A. § 7252(a) for compliance 
with the instructions in the Joint Motion.  A determination 
has been made that additional development is necessary in the 
current appeal.  Accordingly, further appellate consideration 
will be deferred and this case is REMANDED to the RO for 
action as described below.

Review of the evidence of record also reveals that the 
appellant had been receiving private treatment for his 
service-connected lumbar spine.  This treatment was noted in 
the September 2007 Joint Motion.  However, no medical records 
have been obtained and associated with the claims file for 
several years.  VA is therefore on notice of records that may 
be probative to the claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The AMC/RO should obtain all of 
the relevant private and/or VA treatment records not already 
of record and associate said records with the claims file.

The Board notes that the appellant last underwent VA 
compensation examinations of his back in February 2004, and 
May 2004; it does not appear that either examiner reviewed 
the claims file.  As the medical examination reports of 
record were based on incomplete medical records, they are of 
little or no probative value.  See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  For 
this reason and other reasons discussed below, the appellant 
should be scheduled for additional medical examinations.

The Board also notes that the criteria for evaluating 
disabilities of the spine were revised during the pendency of 
this appeal.  Because additional development is necessary in 
the appellant's case, time will be saved if the notice 
required as a result in the changes in rating criteria is 
provided to the appellant while the claims file is at the RO.  
By so doing, the appellant will be given ample opportunity to 
submit evidence relative to the changed criteria and have the 
RO consider the evidence in the context of these criteria 
before returning the case to the Board.  As such, the 
appellant should be specifically advised by the RO of the new 
and the old rating criteria for evaluating diseases and 
disabilities of the spine, and the RO should specifically 
evaluate his claim under 38 C.F.R. § 4.71a as it existed at 
the time he filed his claim, and as amended during the 
pendency of his appeal.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243)).

The appellant is currently assigned a 20 percent evaluation 
under Diagnostic Code 5295, lumbosacral strain.  MRI testing 
completed in May 2004 revealed a broad-based disc bulge at 
L5-S1.  There was no evidence of disc herniation or stenosis 
at this level.  In addition, the medical evidence of record, 
including the report of the May 2004 VA medical examination, 
indicates the appellant's complaints of radicular symptoms 
and the possible existence of L5-S1 radiculopathy.

The current Diagnostic Codes for rating diseases and injuries 
of the spine are designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1)).  

However, in this case, the record is not clear whether or not 
any bulging discs, or any spinal stenosis, or any sensory 
deficits are considered part and parcel of the service-
connected lumbar spine disability.  The VA examiners have 
failed to identify which lower extremity nerves are affected, 
if any, by the lumbar spine disability.  In addition, there 
is no medical notation of record delineating whether the 
appellant's current lumbar spine pathology involves 
incapacitating episodes, including their frequency, duration 
and severity.  

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  On remand, readjudication should reflection 
consideration of staged ratings.

As noted in the September 2007 Joint Remand, the record 
contains evidence indicating that the appellant used a large 
amount of leave from his job during 1999 and 2000 due to his 
lumbar spine disability.  The attendance records from the 
appellant's employer are plausible evidence that the veteran 
was unable to secure and follow a substantially gainful 
occupation because of his service-connected lumbar spine 
disability.  Therefore, the appellant's claim should be 
submitted to the Director of Compensation and Pension for a 
determination as to whether an extra-schedular rating is 
warranted for any period of time.

The considerations described above require a remand for a 
search for medical records and for further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007) and any other 
applicable legal precedent is completed.  

In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
increased rating claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The appellant should also be told to 
provide any evidence in his possession 
pertinent to his claim.  38 C.F.R. 
§ 3.159 (2007).

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
VA, government or private (including any 
employee health facilities), who have 
treated him for any low back-related 
disorder since January 2000.  After 
securing the necessary release(s), the 
AMC/RO should obtain those records that 
have not been previously secured.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
attorney should also be informed of the 
negative results, and should be given 
opportunity to submit the sought-after 
records.

3.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the severity of his service-connected 
lumbar spine disability.  The claims 
file, a copy of this remand, copies of 
38 C.F.R. § 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5294, 5295) (2002), 67 Fed. 
Reg. 54,345-49 (Aug. 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)), and 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 
5243)), along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiners for review.  The entire 
claims file must be reviewed by the 
examiners in conjunction with each 
examination and the reports should state 
that such review has been accomplished.  
The examiners should provide findings 
necessary to apply the rating criteria.  

All necessary diagnostic tests should be 
conducted and the examiners should review 
the results of any testing prior to 
completion of the reports.  The examiners 
should describe all symptomatology due to 
the appellant's service-connected lumbar 
disability, both currently and 
historically.  Clinical findings should 
be elicited so that both the old and new 
rating criteria may be applied.   All 
pertinent x-ray, EMG testing, CT scans 
and MRI results of record must be 
discussed.

After examining the appellant and 
reviewing his claims file, the examiners 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  The examiners 
should identify the objective 
manifestations attributable to the 
appellant's service-connected 
thoracolumbar spine disability.  Any 
musculoskeletal and neurologic 
dysfunction involving the thoracolumbar 
spine should be described in detail.  The 
examiners should, to the extent possible, 
indicate the historical degree of 
impairment since 1999 due to the lumbar 
spine disability.

The examiners should note the range of 
motion of the thoracolumbar spine.  The 
examiners must state if there is any 
limitation of function and describe it in 
detail.  The point at which pain begins 
during tests of motion should be 
identified.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement, currently and 
historically, should be noted.  The 
examiners are asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
is used repeatedly.  All functional 
losses caused by service-connected lumbar 
spine disability due to pain, weakness, 
fatigability, etc., should be 
specifically equated to additional 
degrees of motion lost beyond that shown 
clinically.  

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the orthopedic examiner 
should state whether there is ankylosis 
of the lumbar spine.  The orthopedic 
examiner should also identify the 
presence, currently and historically, of 
listing of the whole spine to the 
opposite side, a positive Goldthwaite's 
sign, marked limitation of forward 
bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or 
irregularity of joint spaces.  The 
examiner should indicate whether the 
veteran's age, body habitus, neurologic 
disease, or other factors not the result 
of disease or injury of the spine, affect 
his normal range of motion of the 
thoracolumbar spine.

Based on the review of the record and the 
examination of the veteran (or claims 
file review alone if examination is not 
accomplished), the neurological examiner 
should identify any symptoms due to disc 
syndrome and describe the nerve(s) 
affected, or seemingly affected, by nerve 
root compression.  The symptoms, 
currently and historically, should be 
characterized as causing mild, moderate, 
or severe incomplete 
paralysis/neuritis/neuralgia or complete 
paralysis for each nerve affected or 
seemingly affected.  The neurologist must 
state whether any disc bulging and/or 
spinal stenosis and/or sensory deficit is 
related to the service-connected lumbar 
strain.  The neurologist should note the 
total duration, currently and 
historically, of any incapacitating 
episodes of disc syndrome.  (An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.)

4.  Upon receipt of the VA orthopedic and 
neurological examination reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
offered.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner(s) for 
corrections or additions.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  

5.  After all appropriate development has 
been accomplished, the appellant's claim 
should be submitted to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
extraschedular consideration in the 
manner prescribed in 38 C.F.R. § 3.321.

6.  After all of the above has been 
accomplished, the AMC/RO should again 
review the record, including any newly 
acquired evidence, and re-adjudicate the 
issue on appeal.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, statutes, regulations and 
Diagnostic Codes (past and current), as 
well as 38 C.F.R. § 4.40, 4.45 and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and Hart v. Mansfield, 21 Vet. App. 505 
(2007).

7.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's attorney should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations (past and present) considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2007) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

